Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-17, and 19-25 are pending. Claims 5 and 18 are canceled by Applicant. Claims 21-25 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant’s Reply Not Fully Responsive
Applicant’s reply filed on 01/25/2022 is not fully responsive (see 37 CFR 1.111) to the prior office action dated 11/02/2021 because of the following omission(s) or matter(s): On pg. 14 of the instant Remarks, Applicant states that “Independent claims 9 and 14 are patentable over the applied references for at least the reasons discussed with respect to claim 1”. However, the scope of independent claim 14 is different than for claim 1 and Applicant has failed to at least respond to the applied Storm reference for claim 14. The above-mentioned reply appears to be a bona fide attempt to provide a complete response to the above-mentioned prior office action, but through an apparent oversight or inadvertence, consideration of some matter or compliance with some requirement has been omitted. Applicant is required to supply the omission or correction to thereby provide a full response to the aforementioned/above-mentioned prior office action in the subsequent response/reply.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Stark (US 2015/0127864) (as previously cited) and McDonald (US 2003/0088608) (as previously cited).

As per claim 1, Stark teaches the invention substantially as claimed including a circuit comprising: 
	a plurality of flags, wherein a first flag of the plurality of flags is associated with a computing resource ([0070] and [0077] vector of bits wherein the grant bit is associated with a shared resource);
	a broadside interface (fig. 14, block 207) coupled to a first processor and a second processor (fig. 14, blocks 200-203), wherein: 
	the broadside interface includes a plurality of parallel interfaces (fig. 14, block 207 the group arbiter simultaneously interfaces with plural processors and the shared resource);
	the broadside interface is configured to receive a first instruction from the first processor in a single clock cycle of the first processor and receive a second instruction from the second processor in a single clock cycle of the second processor ([0006]-[0007] and fig. 14 receive a first request during a first clock cycle and a second request during a second clock cycle with the requests originating from the multiple processors);
	the first instruction requests access to the computing resource ([0067] each processor communicates a request to the group arbiter for access to the shared resource); and 
	the second instruction requests access to the computing resource ([0067] each processor communicates a request to the group arbiter for access to the shared resource);
	a first logic circuit configured to:
	in response to the first instruction and the second instruction requesting access to the computing resource, perform arbitration of the computing resource between the first processor group arbiter arbitrates access to the shared resource by the plural processors); and 
	set the first flag in response to assigning the computing resource ([0067] and [0070] in response to the requests the group arbiter returns a grant value which indicates whether or not the shared resources is available to be accessed);
	a second logic circuit configured to reset the first flag upon completion of an event associated with the computing resource ([0067] after the shared resource has completed serving the request of the granted processor then the grant enable logic is reset indicating that it is ready to be allocated to another requesting processor); and
	a task manager coupled to the second processor ([0066] cluster arbiter communicates with the group arbiter) and configured to:
	in response to determining that the computing resource is available, trigger processing by the second processor of a high priority task using the computing resource based on the first logic circuit granting the second processor access to the computing resource in response to the first flag being cleared ([0009] when the grant value indicates that the shared resource is available and a high priority request is received then grant the high priority request to the shared resource).

Stark does not explicitly teach:
	cause the second processor to execute a low priority task until the processing by the second processor of the high priority task is triggered; and 


However, McDonald teaches:
	cause the second processor to execute a low priority task until the processing by the second processor of the high priority task is triggered ([0012] allow another potentially lower priority thread to execute while the first thread of a higher priority is waiting because a time limit has been reached or some other reason and [0050] threads may have changing priorities e.g. the executing thread could be a low priority thread while the first thread is waiting); and 
	preempt processing of the low priority task by the second processor to process the high priority task in response to the processing by the second processor of the high priority task being triggered ([0012] the lower priority thread that is executing can be preempted by the first higher priority thread).

McDonald and Stark are both concerned with computing resource arbitration. Stark teaches arbitrating access to a shared computing resource while McDonald teaches allowing other low priority threads to run while a resource is busy and preempting a low priority thread for execution of a higher priority thread. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark in view of McDonald because it would allow for CPU resources to be more fully utilized.

Claims 2-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, and Coddington (US 2017/0010986) (as previously cited).

As per claim 2, Stark and McDonald do not explicitly teach wherein the circuit is further configured to transmit an availability to the first processor within a next single clock cycle of the first processor and to communicate the availability to the second processor within a next single clock cycle of the second processor.

However, Coddington teaches wherein the circuit is further configured to transmit an availability to the first processor within a next single clock cycle of the first processor and to communicate the availability to the second processor within a next single clock cycle of the second processor (fig. 1-2 grant/deny requests in different i.e. during a current or subsequent clock cycle).

Coddington and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource to plural processors while Coddington teaches adaptive resource management in a pipelined arbiter. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify
Stark and McDonald in view of Coddington because the adaptive resource management techniques described by Coddington may be implemented in a non-pipelined arbiter as well as in a pipelined arbiter. Therefore, the arbiter and rather than the requestors themselves may be configured to handle differences in the requirements for granting requests for shared resources at 

As per claim 3, Stark further teaches wherein the computing resource is a memory connected to the first processor and the second processor (fig. 14, block 204).

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, and Baer et al. (US 2015/0032931) (hereinafter Baer).

As per claim 4, Stark further teaches wherein the circuit is further connected to the first processor and the second processor through a bus ([0013]-[0017]).

Stark and McDonald do not explicitly teach wherein the broadside interface is at least 1000-bits wide.

However, Baer teaches wherein the broadside interface is at least 1000-bits wide ([0017]).

Baer and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Baer teaches that a bus may be characterized by any data width. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and McDonald in view of Baer because the design logic may select a design for an adapted bus implemented for faster buses meeting single cycle timing closure. In that regard, the design logic may reduce the power consumption of the adapted bus.

As per claim 6, Baer teaches wherein the circuit is connected to the bus by a 32-bit wide connection ([0017]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, Baer, and Darbari et al. (US 2017/0364363) (hereinafter Darbari as previously cited).

As per claim 7, Stark, McDonald, and Baer do not explicitly teach wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor.

However, Darbari teaches wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor ([0032]).

Darbari and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Darbari teaches livelock recovery circuitry. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark, McDonald, and Baer in view of Darbari because it would provide for a way to detect livelock in a processor, and cause the processor to transition to a known safe state when livelock is detected.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, Coddington, and Uyehara et al. (US 6,297,684) (hereinafter Uyehara as previously cited).

As per claim 8, Stark, McDonald, and Coddington do not explicitly teach wherein the circuit is further configured to transmit the availability to the first processor within two nanoseconds of receiving the first instruction.

However, Uyehara teaches wherein the circuit is further configured to transmit the availability to the first processor within two nanoseconds of receiving the first instruction (col. 8, Il. 6-26).

Uyehara and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Uyehara teaches computer circuitry for switching between digital signals having differing signal rates. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark, McDonald, and Coddington in view of Uyehara because it would provide for an improved circuit that can be implemented using a minimal amount of space on an integrated circuit (IC) chip, and beneficially prevents glitches during switching operations even where the signal rate difference between switched signals exceeds a threshold. The improved circuit also does not require a large number of transistors or other component elements to fabricate, and conveniently can be implemented with standard logic gates and shift registers.

As per claim 13, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, Coddington, and Baer.

As per claim 12, Stark, McDonald, and Coddington do not explicitly teach wherein receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through the plurality of broadside connections comprises receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through a plurality of broadside interfaces which are each 64-bits wide.

However, Baer teaches wherein receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through the plurality of broadside connections comprises receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through a plurality of broadside interfaces which are each 64-bits wide ([0017]).

Baer and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Baer teaches that a bus may be characterized by any data width. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark, McDonald, and Coddington in view of Baer because the design logic may select a design for an adapted bus implemented for faster buses meeting single cycle timing closure. In that regard, the design logic may reduce the power consumption of the adapted bus.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stark and Storm et al. (US 5,884,067) (hereinafter Storm).

As per claim 14, Stark teaches the invention substantially as claimed including a system on chip, comprising:
	a plurality of real-time processing circuits ([0040]-[0041]);
	a computational resource connected to each of the plurality of real-time processing circuits (abstract shared resource);
arbiter circuit), the spinlock circuit configured to: 
	receive a first instruction from a first task manager coupled to a first processor of the plurality of real-time processing circuits in a single clock cycle of the first processor requesting access to the computational resource (fig. 14 and [0006]-[0007] receive a first request during a first clock cycle and a second request during a second clock cycle with the requests originating from the multiple processors);
	receive a second instruction from a second task manager coupled to a second processor of the plurality of real-time processing circuits in a single clock cycle of the second processor requesting access to the computational resource (fig. 14 and [0006]-[0007] receive a first request during a first clock cycle and a second request during a second clock cycle with the requests originating from the multiple processors); 
	in response to the first instruction and the second instruction requesting access to the computational resource, perform arbitration of the computational resource between the first processor and the second processor to determine a winning processor ([0004] and [0067] the arbiter arbitrates access to the shared resource by the plural processors); 
	set a flag in response to assigning the computational resource ([0067] and [0070] in response to the requests the group arbiter returns a grant value which indicates whether or not the shared resource is available to be accessed); and 
	reset the flag upon completion of an event associated with the computational resource ([0067] after the shared resource has completed serving the request of the granted processor then the grant enable logic is reset indicating that it is ready to be allocated to another requesting processor).

Stark does not explicitly teach: 
	a broadside interface coupled to the winning processor and configured to store a last address of the computational resource last accessed by the winning processor prior to completion of the event;
	wherein the broadside interface is configured to increment an address for a subsequent access to the computational resource by the winning processor based on the last address stored by the broadside interface.

However, Storm teaches
	a broadside interface coupled to the winning processor and configured to store a last address of the computational resource last accessed by the winning processor prior to completion of the event (col. 20, ll. 9-19 store a last address); 
	wherein the broadside interface is configured to increment an address for a subsequent access to the computational resource by the winning processor based on the last address stored by the broadside interface (col. 20, ll. 9-19 auto-increment the stored last address).

Storm and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Storm automatically incrementing a last stored address. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark in view of Storm because it would allow for a last stored address to simply increment without the need to send the next address .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Storm, and Coddington.

As per claim 15, Stark and Storm do not explicitly teach wherein the spinlock circuit is further configured to transmit an availability to the first processor within a next single clock cycle of the first processor and to communicate the availability to the second processor within a next single clock cycle of the second processor.

However, Coddington teaches wherein the spinlock circuit is further configured to transmit an availability to the first processor within a next single clock cycle of the first processor and to communicate the availability to the second processor within a next single clock cycle of the second processor (fig. 1-2 grant/deny requests in different i.e. during a current or subsequent clock cycle).

Coddington and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource to plural processors while Coddington teaches adaptive resource management in a pipelined arbiter. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify
Stark and Storm in view of Coddington because the adaptive resource management techniques described by Coddington may be implemented in a non-pipelined arbiter as well as in a pipelined 

As per claim 16, Stark further teaches wherein the computational resource is a memory connected to each of the plurality of real-time processing circuits (fig. 14, block 204).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stark, Storm, Coddington, and Baer.

As per claim 17, Stark further teaches wherein the spinlock circuit is further connected to the first processor and the second processor through a bus ([0013]-[0017]).

Stark, Storm, and Coddington do not explicitly teach wherein each of the plurality of broadside connections is 64-bits wide.

However, Baer teaches wherein each of the plurality of broadside connections is 64-bits wide ([0017]).

Baer and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Baer teaches that a bus may be characterized by any data width. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark, Storm, and 

As per claim 19, Baer teaches wherein the spinlock circuit is connected to the bus by a 32-bit wide connection ([0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, Storm, Coddington, Baer, and Darbari.

As per claim 20, Stark, Storm, Coddington, and Baer do not explicitly teach wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor.

However, Darbari teaches wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor ([0032]).

Darbari and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Darbari teaches livelock recovery circuitry. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark, Storm, Coddington, and Baer in view of Darbari because it would provide for a way to detect livelock in a processor, and cause the processor to transition to a known safe state when livelock is detected.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, and Blaine et al. (US 2015/0347327).

As per claim 21, Blaine teaches wherein the task manager is further configured to: after preempting processing of the low priority task, determine that the second processor has completed the high priority task; and in response to determining that the second processor has completed the high priority task, cause the second processor to resume execution of the low priority task ([0003] preempt low priority task, complete execution of high priority task, and resume low priority task from the point of interruption).

Blaine and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource to plural processors while Blaine also teaches resource arbitration. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and McDonald in view of Blaine because it would guarantee a worst-case performance time for high priority processes to enhance the perceived fluidity and responsiveness for the overall system.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, and Smith (US 2017/0315816).

As per claim 22, Smith teaches wherein to trigger processing of the high priority task, the task manager is configured to store a first value of a program counter for the high priority task, wherein to cause the second processor to execute the low priority task, the task manager is upon detecting an exception determine the priority of the exception and adjust or update the program counter to point to either the low or high priority exception handler appropriately).

Smith and Stark are both concerned with handling errors within a computing system. Stark teaches arbitrating access to a shared resource to plural processors while Smith teaches pointing the program counter to an appropriate low or high priority task. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and McDonald in view of Smith because when a higher priority exception occurs when processing a lower priority exception the processing of the lower priority exception is paused and the higher priority exception is processed. Once the processing of the higher priority exception is complete, the processing of the lower priority exception resumes. To ensure that processing of the lower priority exception is resumed from the same point at which it was paused a mechanism is implemented to preserve the state of the main register set at the point the high priority exception occurs so that they can be processed quickly and efficiently without disrupting the processing of any lower priority exception.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, Smith, and Joffe (US 7,155,718).

As per claim 23, Joffe teaches wherein the task manager is further configured to: store a second value of the program counter for the low priority task in response to determining that the computing resource is available; and after preempting processing of the low priority task, cause the second processor to resume execution of the low priority task by at least pointing the program counter to the second value (col. 10, ll. 24-37 adjust program counter to point to the appropriate instruction based on determining if the task should resume on the current instruction or advance and continue to the subsequent instruction after being placed in a suspend state).

Joffe and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource while Joffe also teaches resource arbitration. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark, McDonald, and Smith in view of Joffe because when a resource is not ready, unnecessary attempts to execute subsequent instruction can be avoided thereby leading to a more efficient way of eliminating the re-execution of instructions after a suspended task awakens.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, and Lewis (US 2008/0168447).

As per claim 24, Lewis teaches wherein the task manager is further configured to, after preempting processing of the low priority task, release the computing resource before the second processor completes the high priority task ([0022] when a task is interrupted its resources are released and returned to the system before it has completed execution).

Lewis and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource while Lewis also teaches arbitrating access to a shared resource. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and McDonald in view of Lewis because it would provide a way to prevent an execution unit from being swapped out during an execution of a critical section.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stark, McDonald, and Saha et al. (US 2017/0242798) (hereinafter Saha).

As per claim 25, Saha teaches wherein the task manager is further configured to: determine that the high priority task requires use of the computing resource; request access to the computing resource in response to determining that the high priority task requires use of the computing resource; after requesting access to the computing resource, determine that the computing resource is not available; and in response to determining that the computing resource is not available set up processing of the high priority task to be triggered once the computing resource becomes available ([0004] multiple memory requests may be queued for a computing resource when the resource is currently busy or unavailable; and that busy or unavailable resource is then monitored and granted to queued requests once the resource become available).

Saha and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource while Saha teaches also teaches arbitrating access to a .

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.

On pg. 11 of the Remarks, Applicant alleges that Stark in view of McDonald fails to disclose or suggest a circuit comprising the task manager. The examiner respectfully disagrees. Stark in at least [0066] teaches both a group arbiter and a cluster arbiter that perform the same functionality as the recited task manager. Applicant’s argument is respectfully traversed and the rejection is hereby maintained.

In the Remarks on pg. 13, Applicant argues that McDonald is improperly characterized by the examiner. The examiner respectfully disagrees. McDonald in at least [0050] discusses that thread priorities may be adjustable depending on various factors, such as the length of time the thread has been waiting in the ready queue. McDonald in [0012] teaches that the thread may be preempted by a higher priority thread, but that it may also be preempted because it has reached a time limit, it must wait for some latency event, or for some other reason. Therefore a situation could occur whereby the halted first thread is preempted by a second thread with a lower priority than the first thread because the first thread has reached a time limit for accessing the resource. 

Relevant References Not Cited
Jayaseelan et al. (US 2018/0039518) discuss a first processor waiting for a busy resource and while waiting performing a context switch to execute another application while waiting to access the busy resource.

Kurihara et al. (US 2013/0117754) discuss a processor executing a different task while waiting to acquire a right to use the bus, and when the bus is released execute a process using the bus.

Raghu et al. (US 2013/0326523) discuss executing another task while the waiting task of a shared resource is suspended and poling the shared resource until the waiting task succeeds in gaining access to the shared resource.

E. et al. (US 2004/0019660) discuss executing another task while waiting for a lock.

Nguyen et al. (US 6,782,441) discuss requests with higher priority preempt requests with lower priority.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 3, 2022